DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/296,900 filed 5/25/2021.
Claims 33-47 are presented for examination.

Claim Objections
Claims 33 and 44 are objected to because both claims are missing punctuation (a period) at end.
Claims 34-37 are objected to because each dependent claim reads “a method according to …” and should be written as “the method according to …” to make it clear that all are referring to the same method.
Claims 39-42 are objected to because each dependent claim reads “an apparatus according to …” and should be written as “the apparatus according to …” to make it clear that all are referring to the same apparatus.
Claims 44-47 are objected to because dependent claim reads “a computer program product according to …” and should be written as “the computer program product according to …” to make it clear that all are referring to the same computer program product.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-47 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al., Pub No US 2020/0112710 A1 (hereafter OH) in view of He et al., Pub No US 2020/0137462 A1 (hereafter He).


Regarding Claim 33, OH discloses a method comprising:
accessing one or more media segments, wherein the one or more media segments comprise media data configured for streaming playback [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting a media stream.];
accessing priority rank information of the one or more media segments [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting (accessing) a media stream; and para(s).0003-0004, 0060, 0080; claim 1; FIG(s) 2-3: Discloses virtual reality (VR) video data is organized as a media file and processed into segments for the purposes of transmission.]; and
encoding the priority rank information of the one or more media segments in a media file [para.0201: Discloses encoding, as part of metadata index field, region-wise indication information that may indicate e.g. quality-based priorities of image regions.]
	OH discloses compressing major regions of regions at a compression ratio and compressing the remaining regions at a high compression ratio based on motion-constrained tile sets (MCTS) [para.0135].  for one or more tiles of the one or more media segments; and encoding the priority rank information for one or more tiles of the one or more media segments in a media file (emphasis added to distinguish the elements not taught by OH). However, in analogous art, Zollner discloses in paragraph 0003-0004 a 360-degree video stream may include two or more temporal frames where each of the temporal frames may be partitioned into a plurality of tiles. The first segment may be a first tile of a frame of the two or more temporal frames of the 360-degree video stream. The second segment may be a second tile of the frame of the two or more temporal frames of the 360-degree video stream. The video streaming device may determine a relative priority order for the first segment and the second segment. The relative priority order may be determined by determining a first priority for the first segment and a second priority for the second segment. And paragraph 0047 discloses a tile based viewport adaptive approach may include splitting a source content into tile sequences before encoding. A tile sequence may cover a subset of a spatial area of a full panorama content. A tile sequence may be encoded independently from each other as a single-layer bitstream. One or more bitstreams may be encoded from the same sub-picture sequence (e.g., for different bitrates). Each tile bitstream may be encapsulated in a file as a track and may be available for streaming. Paragraph 0056 discloses encoded streams contains attributes such as quality ranking. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify HO in view of He to access and encode priority ranks for tiles. One would be motivated at the time of the invention to have this capability there is a desire for determining viewports (regions/tiles) associated with the 360-degree video stream and transmitting defined viewpoints in segments with determined priority order for each segment for providing comfort and/or an immersive user experience having high video quality and/or very low latency (He: para.0002-0003).

Regarding Claim 34, the combined teachings of OH and He discloses a method according to Claim 33, and OH further discloses wherein the media file is part of an index segment associated with the one or more media segments, wherein the part of the index segment comprises one or more priority ranks of the one or more tiles in the one or more media segments [para.0201: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. The type_priority_index[i] field indicates priority of the picture quality classification criteria of the current picture.].

Regarding Claim 35, the combined teachings of OH and He discloses a method according to Claim 34, and OH further discloses wherein the part of the index segment comprises priority ranks of one or more sub-segments of the one or more media segments [FIG.1, para.0033, 0040: Discloses elements may be divided into a plurality of elements.  A viewpoint may be a segment that is divided into plurality of tiles (sub-segments).].

Regarding Claim 36, the combined teachings of OH and He discloses a method according to Claim 34, and OH further discloses wherein the index segment is configured to be made available to a media player together with a presentation of each of the one or more media segments in order to provide prior information about the one or more media segments before a download or a presentation associated with each of the one or more media segments [FIG.12a-12c, para.0258: Discloses a video stream is selected based on region-wise quality indication information. The figures illustrate the index segment being presented to the media player (player A and player B).].

Regarding Claim 37, the combined teachings of OH and He discloses a method according to Claim 33, and OH further discloses wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more sub-segments [FIG(s). 2-3, para(s).0060-0061: Disclose a media file that includes media data or metadata related to media data. Boxes may be in a hierarchical structure and thus data can be classified and media files can have a format suitable for storage and/or transmission of large-capacity media data; and 
presentation related information and access related information about an audio track or a video track. A plurality of track boxes may be present depending on the number of tracks; and para(s).0201-0202: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. Priority of quality indication information is used as a signal for preparing post-processing in a decoding apparatus for a region or stream selected through the reference.].

Regarding Claim 38, OH discloses an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor [para.0380: Discloses the methods proposed by the present disclosure can be executed as code. Such code can be written on a processor-readable storage medium and thus can be read by a processor provided by an apparatus.], cause the apparatus at least to:
access one or more media segments, wherein the one or more media segments comprise media data configured for streaming playback [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting a media stream.];
access priority rank information for one or more tiles of the one or more media segments [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting (accessing) a media stream; and para(s).0003-0004, 0060, 0080; claim 1; FIG(s) 2-3: Discloses virtual reality (VR) video data is organized as a media file and processed into segments for the purposes of transmission.]; and
encode the priority rank information of the one or more media segments in a media file [para.0201: Discloses encoding, as part of metadata index field, region-wise indication information that may indicate e.g. quality-based priorities of image regions.].
 for one or more tiles of the one or more media segments; and encode the priority rank information for one or more tiles of the one or more media segments in a media file (emphasis added to distinguish the elements not taught by OH). However, in analogous art, Zollner discloses in paragraph 0003-0004 a 360-degree video stream may include two or more temporal frames where each of the temporal frames may be partitioned into a plurality of tiles. The first segment may be a first tile of a frame of the two or more temporal frames of the 360-degree video stream. The second segment may be a second tile of the frame of the two or more temporal frames of the 360-degree video stream. The video streaming device may determine a relative priority order for the first segment and the second segment. The relative priority order may be determined by determining a first priority for the first segment and a second priority for the second segment. And paragraph 0047 discloses a tile based viewport adaptive approach may include splitting a source content into tile sequences before encoding. A tile sequence may cover a subset of a spatial area of a full panorama content. A tile sequence may be encoded independently from each other as a single-layer bitstream. One or more bitstreams may be encoded from the same sub-picture sequence (e.g., for different bitrates). Each tile bitstream may be encapsulated in a file as a track and may be available for streaming. Paragraph 0056 discloses encoded streams contains attributes such as quality ranking. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify HO in view of He to access and encode priority ranks for tiles. One would be motivated at the time of the invention to have this capability there is a desire for determining viewports (regions/tiles) associated with the 360-degree video stream and transmitting defined viewpoints in segments with determined priority order for each segment for providing comfort and/or an immersive user experience having high video quality and/or very low latency (He: para.0002-0003).

an apparatus according to Claim 38, and OH further discloses wherein the media file is part of an index segment associated with the one or more media segments, wherein the part of the index segment comprises one or more priority ranks of the one or more tiles in the one or more media segments [para.0201: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. The type_priority_index[i] field indicates priority of the picture quality classification criteria of the current picture.].

Regarding Claim 40, the combined teachings of OH and He discloses an apparatus according to Claim 39, and OH further discloses wherein the part of the index segment comprises priority ranks of one or more sub-segments of the one or more media segments [FIG.1, para.0033, 0040: Discloses elements may be divided into a plurality of elements.  A viewpoint may be a segment that is divided into plurality of tiles (sub-segments).].

Regarding Claim 41, the combined teachings of OH and He discloses an apparatus according to Claim 39, and OH further discloses wherein the index segment is configured to be made available to a media player together with a presentation of each of the one or more media segments in order to provide prior information about the one or more media segments before a download or a presentation associated with each of the one or more media segments [FIG.12a-12c, para.0258: Discloses a video stream is selected based on region-wise quality indication information. The figures illustrate the index segment being presented to the media player (player A and player B).].

Regarding Claim 42, the combined teachings of OH and He discloses an apparatus according to Claim 39, and OH further discloses wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more sub-segments [FIG(s). 2-3, para(s).0060-0061: Disclose a media file that includes media data or 
presentation related information and access related information about an audio track or a video track. A plurality of track boxes may be present depending on the number of tracks; and para(s).0201-0202: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. Priority of quality indication information is used as a signal for preparing post-processing in a decoding apparatus for a region or stream selected through the reference.].

Regarding Claim 43, OH discloses a computer program product comprises at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions configured [para.0380: Discloses the methods proposed by the present disclosure can be executed as code. Such code can be written on a processor-readable storage medium and thus can be read by a processor provided by an apparatus.], upon execution, to:
access one or more media segments, wherein the one or more media segments comprise media data configured for streaming playback [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting a media stream.];
access priority rank information for one or more tiles of the one or more media segments [ABSTARCT, FIG(s) 12a-12b & para(s). 7, 201-202, 311-313: Discloses techniques related to media streaming, especially regarding the use of metadata to indicate quality and priority information for use by a client in selecting (accessing) a media stream; and para(s).0003-0004, 0060, 0080; claim 1; FIG(s) 2-3: Discloses virtual reality (VR) video data is organized as a media file and processed into segments for the purposes of transmission.]; and
encode the priority rank information for one or more tiles of the one or more media segments in a media file [para.0201: Discloses encoding, as part of metadata index field, region-wise indication information that may indicate e.g. quality-based priorities of image regions.].
OH discloses compressing major regions of regions at a compression ratio and compressing the remaining regions at a high compression ratio based on motion-constrained tile sets (MCTS) [para.0135]. OH further discloses obtaining a current picture by processing 360-degree video data and performing projection on a 2D image according to a projection scheme such as a tile-based projection scheme [para.0305]. Although one could argue that OH teaches tiles and that the regions of OH are tiles, OH does not explicitly disclose access priority rank information for one or more tiles of the one or more media segments; and encode the priority rank information for one or more tiles of the one or more media segments in a media file (emphasis added to distinguish the elements not taught by OH). However, in analogous art, Zollner discloses in paragraph 0003-0004 a 360-degree video stream may include two or more temporal frames where each of the temporal frames may be partitioned into a plurality of tiles. The first segment may be a first tile of a frame of the two or more temporal frames of the 360-degree video stream. The second segment may be a second tile of the frame of the two or more temporal frames of the 360-degree video stream. The video streaming device may determine a relative priority order for the first segment and the second segment. The relative priority order may be determined by determining a first priority for the first segment and a second priority for the second segment. And paragraph 0047 discloses a tile based viewport adaptive approach may include splitting a source content into tile sequences before encoding. A tile sequence may cover a subset of a spatial area of a full panorama content. A tile sequence may be encoded independently from each other as a single-layer bitstream. One or more bitstreams may be encoded from the same sub-picture sequence (e.g., for different bitrates). Each tile bitstream may be encapsulated in a file as a track and may be available for streaming. Paragraph 0056 discloses encoded streams contains attributes such as quality ranking. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify HO in view of He to access and encode priority ranks for tiles. One would be motivated at the time of the invention to have this capability there is a desire for determining viewports (regions/tiles) associated with the 360-degree video stream and transmitting defined viewpoints in 

Regarding Claim 44, the combined teachings of OH and He discloses a computer program product according to Claim 43, and OH further discloses wherein the media file is as part of an index segment associated with the one or more media segments, wherein the part of the index segment comprises one or more priority ranks of the one or more tiles in each of the one or more media segments [para.0201: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. The type_priority_index[i] field indicates priority of the picture quality classification criteria of the current picture.]

Regarding Claim 45, the combined teachings of OH and He discloses a computer program product according to Claim 44, and OH further discloses wherein the part of the index segment comprises priority ranks of one or more sub-segments of the one or more media segments [FIG.1, para.0033, 0040: Discloses elements may be divided into a plurality of elements.  A viewpoint may be a segment that is divided into plurality of tiles (sub-segments).].

Regarding Claim 46, the combined teachings of OH and He discloses a computer program product according to Claim 44, and OH further discloses wherein the index segment is configured to be made available to a media player together with a presentation of each of the one or more media segments in order to provide prior information about the one or more media segments before a download or a presentation associated with each of the one or more media segments [FIG.12a-12c, para.0258: Discloses a video stream is selected based on region-wise quality indication information. The figures illustrate the index segment being presented to the media player (player A and player B).].

Regarding Claim 47, the combined teachings of OH and He discloses a computer program product according to Claim 43 and OH further discloses wherein the media file is within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments, wherein the one or more metadata tracks comprises one or more priority ranks of the one or more tiles in the one or more media segments or the one or more sub-segments [FIG(s). 2-3, para(s).0060-0061: Disclose a media file that includes media data or metadata related to media data. Boxes may be in a hierarchical structure and thus data can be classified and media files can have a format suitable for storage and/or transmission of large-capacity media data; and para.0068: Discloses track box (track box) can provide information about a track of corresponding media data. The track box can include information such as stream related information,
presentation related information and access related information about an audio track or a video track. A plurality of track boxes may be present depending on the number of tracks; and para(s).0201-0202: Discloses the metadata for region-wise quality indication information may include a type_priority_index[i] field. Priority of quality indication information is used as a signal for preparing post-processing in a decoding apparatus for a region or stream selected through the reference.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kusama et al., (US 2004/0022453 A1) – Discloses client determines material images to be applied as tiles of a mosaic image based on a characteristic quantity such as the average density of their scale-down images and communicates the determined material images and their position to the server. The server combines the material images to generate the mosaic image in accordance with the position information provided by the client and output it [para.0068].
YIP et al., (US 2018/0077451 A1) – Discloses tiles (tiled content) including content regions may be transmitted based on interest metadata, and thereafter a guided/automated VR view experience may be provided through the user device. In connection with the guided view (tiled) transmission and experience, various types of interest metadata may be defined [0093]. Metadata may include data that assigns priorities or ranks to different interest metadata according to a manufacture's creative 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426